Citation Nr: 0324352	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  91-35 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
to include degenerative disk disease of the lumbosacral 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

Perviously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  



Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Resend the April 2003 E-mail to the 
veteran's NSO, DAV rep, Roy Spicer, and 
request that he contact his counterparts 
at the Muskogee, Oklahoma VARO and the 
Chicago, Illinois VARO and inquire of 
them if they have a reliable address or 
telephone number for the veteran.  Call 
Mr. Spicer after sending the E-mail and 
ask him whether he got the April 2003 e-
mail or the one you just sent, and ask 
him for a response.  Write down his 
response on a REPORT OF CONTACT, VA Form 
119, and associate it with the c-file.  
Document in writing any further responses 
received from DAV.

2.  Next, "Please do the following in 
sequential order:
After a response has been received from 
DAV, if a contact for the veteran is 
provided, use the information available 
and contact the veteran, and ask him to 
provide a list of all VA medical 
facilities where he has been evaluated or 
treated for any low back disorder since 
January of 2002.  When the veteran 
responds, obtain records from each of 
those facilities, and include those 
records in the veteran's claims folder."

3.  "Ask the veteran to provide a list 
of the names and addresses of all health 
care providers who have evaluated or 
treated him for any low back disorder 
since January of 2002.  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each 
health care provider identified.  The 
veteran should be specifically requested 
to provide a release form for St. John's 
Hospital in Tulsa, Oklahoma for his 
reported back surgery on September 13, 
2001.  When the veteran responds, obtain 
records from each health care provider 
the veteran identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If the above records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the veteran of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Also inform 
the veteran that we will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond."

4.  "Ask the veteran if he is in receipt 
of Social Security Administration 
disability benefits.  If the response is 
in the affirmative, obtain from SSA a 
copy of the disability determination 
award, and all medical records used by 
SSA in arriving at that decision."

5.  "Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded additional 
orthopedic and neurologic examinations in 
order to more accurately determine the 
current severity of his service-connected 
low back disability.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Ask the examiner to 
evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation."

6.  "The examiner should indicate 
whether the veteran has experienced: (a) 
incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 months; or (b), incapacitating 
episodes having a total duration of at 
least four weeks but less than six weeks 
during the past 12 months; or, (c) 
incapacitating episodes having a total 
duration of at least two weeks but less 
than four weeks during the past 12 
months.  
Note (1): An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.  Note (3): If 
intervertebral disc syndrome is present 
in more than one spinal segment, provided 
that the effects in each spinal segment 
are clearly distinct, manifestations or 
incapacitating episodes, whichever method 
results in a higher evaluation for that 
segment."  Refer to the new VBA training 
letter on the new criteria at DC 5293, 
and / or any new C&P Worksheets for Spine 
VAE that covers the new criteria at 5293.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





